— Appeal by the defendant from a judgment of the Supreme Court, Nassau County *968(Honorof, J.), rendered February 22, 2010, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his claim that the sentence imposed was excessive (see People v Lococo, 92 NY2d 825 [1998]; People v Lewis, 73 AD3d 1212 [2010]). Skelos, J.P., Covello, Eng, Chambers and Sgroi, JJ., concur.